[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Ohio
State Bar Assn. v. Ross, Slip Opinion No. 2018-Ohio-4247.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4247
                      OHIO STATE BAR ASSOCIATION v. ROSS .
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Ohio State Bar Assn. v. Ross, Slip Opinion No.
                                     2018-Ohio-4247.]
Unauthorized practice of law—Drafting, signing, and litigating civil actions for
        eviction and related claims—Consent decree approved—Civil penalty
        imposed.
     (No. 2018-0782—Submitted June 26, 2018—Decided October 23, 2018.)
       ON FINAL REPORT by the Board on the Unauthorized Practice of Law
                         of the Supreme Court, No. UPL 17-04.
                               _______________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended that we approve a consent decree proposed by
relator, Ohio State Bar Association (“OSBA”), and respondent, John Ross. The
parties have waived notice and hearing pursuant to Gov.Bar R. VII(5b)(B)(1) and
                               SUPREME COURT OF OHIO




VII(7)(H). We accept the board’s recommendation and approve the proposed
consent decree that was submitted by the parties as follows:1


                I. Agreed Facts
                1. OSBA is a Bar Association whose members include
        attorneys-at-law admitted to the practice of law in Ohio and who
        practice throughout the State of Ohio.              OSBA, through its
        Unauthorized Practice of Law Committee is authorized by Gov.Bar
        R. VII to file a Complaint with the Board regarding the unauthorized
        practice of law.
                2. Respondent is an individual residing and transact[ing]
        business in the State of Ohio.           At all relevant times hereto,
        Respondent has been engaged in business as a landlord of residential
        real estate in and around Columbus, Ohio.
                3. Respondent is not, nor has he ever been, an attorney
        admitted to practice, granted active status, or certified to practice
        law in the State of Ohio pursuant to Rules I, II, III, IV, VI, IX, or XI
        of the Rules [for] the Government of the Bar of Ohio.
                4. At all relevant times hereto, Respondent drafted, signed,
        and litigated in a representational capacity civil actions for eviction
        and related claims for monetary damages against tenants and/or
        former tenants residing in property owned by third-parties including
        trusts, limited liability companies, and individuals.
                5. As shown in Exhibit A attached to Relator’s Complaint,
        from January 1, 2013, to the present, Respondent signed and filed



1. Any motion(s) and/or notice(s) filed by Ross requesting a court to vacate and dismiss all
nondormant money judgments must be filed through counsel.




                                             2
                       January Term, 2018




171 complaints, each of which constitutes a separate occurrence of
the unauthorized practice of law.
       6. Upon learning of the alleged unauthorized practice of law
by Respondent, OSBA sent him a letter notifying him of the
allegation. Respondent has stopped engaging in the unauthorized
practice of law in May of 2015.
       II. Applicable Law
       7. R.C. 4705.01 provides: “No person shall be permitted to
practice as an attorney and counselor at law, or to commence,
conduct, or defend any action or proceeding in which the person is
not a party concerned * * * unless the person has been admitted to
the bar by order of the supreme court in compliance with its
prescribed and published rules.”
       8. The unauthorized practice of law is the rendering of legal
services for another by any person not admitted to practice law in
Ohio. Gov.Bar R. VII(2)(A).
       9. Non-attorneys cannot file complaints for forcible entry
and detainer and recovery of unpaid rent or other money damages
on behalf of a property owner. Cleveland Bar Assn. v. Picklo, 96
Ohio St.3d 195, 2002-Ohio-3995, 772 N.E.2d 1187.
       10. Non-attorneys, including trustees, cannot engage in
legal representation of trusts or other separate, legal entities.
Cleveland Bar Assn. v. Woodman, 98 Ohio St.3d 436, 2003-Ohio-
1634, 786 N.E.2d 865; Williams v. Global Constr. Co. [Ltd.], 26
Ohio App.3d 119, 498 N.E.2d 500 (10th Dist.1985); Bank of New
York v. Miller, 185 Ohio App.3d 163, 2009-Ohio-6117, 923 N.E.2d
651 (5th Dist.); and Scott v. H.T.M. Trust, 3d Dist. Putnam No. 12-




                                    3
                       SUPREME COURT OF OHIO




90-04, 1991 Ohio App. LEXIS 2246, 1991 WL 82878 (May 9,
1991).
          11. Similarly, limited liability companies exist as separate
legal entities, R.C. 1705.01(D)(2)(e), and may be represented in
court only by a licensed attorney. Disciplinary Counsel v. Kafele,
108 Ohio St.3d 283, 2006-Ohio-904, 843 N.E.2d 169.
          III. Joint Recommendation
          12. OSBA and Respondent[] hereby agree that the conduct
described in paragraphs four and five herein—specifically, drafting
and signing complaints for forcible entry and detainer and money
damages on behalf of a property owner and representing that
property owner in related legal proceedings—constitutes the
unauthorized practice of law. Cleveland Bar Assn. v. Picklo, 96
Ohio St.3d 195, 2002-Ohio-3995, 772 N.E.2d 1187; Batt v.
Nairebout, 6th Dist. Lucas No. L-03-1001, 2003-Ohio-3421. See
also Ohio State Bar Assn. v. Miller, 138 Ohio St.3d 203, 2014-Ohio-
515, 5 N.E.3d 619 (non-attorney drafting pleadings, contracts, and
other legal documents and litigating cases on behalf of a third-
party).
          13. Respondent John Ross has ceased the conduct described
in paragraphs four and five herein and he shall not engage in such
conduct in the future, and [agrees] that he is hereby permanently
enjoined from engaging in such conduct in the future and from
otherwise engaging in the unauthorized practice of law in the State
of Ohio.
          14. Regarding any monetary claims by Mr. Ross in the
actions identified in Exhibit A attached to the Complaint, the parties
hereby agree as follows: (1) Mr. Ross is permanently enjoined from




                                   4
                          January Term, 2018




collecting any money judgments in those actions; and (2) within
sixty (60) days of the entry of final judgment in this matter, Mr. Ross
will file the necessary motion(s) and/or notice(s) to vacate and
dismiss all non-dormant money judgment[s] obtained in any of the
actions identified in Exhibit A attached to the Complaint.
          15. The parties agree that Mr. Ross will pay a civil penalty
of $2,500.00 within thirty days of the entry of final judgment in this
matter.
          16. The factors of Gov.Bar R. VII(8)(B) apply as follows:
          (1) The degree of cooperation provided by the respondent
in the investigation: Respondent has cooperated fully in both the
pre-filing and post-filing investigation of this matter. Respondent
promptly ceased all conduct that allegedly constituted the
unauthorized practice of law upon receiving notice from OSBA in
early 2015.
          (2) The number of occasions that unauthorized practice of
law was committed: from January 1, 2013, through the present,
Respondent committed at least 171 violations.
          (3)   The flagrancy of the violation: Respondent had
significant beneficial or legal interests in the trusts and almost all of
the limited liability companies. With respect to the remainder of the
properties, Respondent, in his capacity as a realtor, acted as a
property manager with respect to the remainder of the properties.
Respondent believed that he was acting within his legal rights when
filing these evictions. Respondent and his family members are the
trustees of most of the trusts involved in this action. Respondent did
not charge a fee in connection with his violations. Respondent did




                                   5
                             SUPREME COURT OF OHIO




       not advertise, offer to the public, or otherwise hold himself out as an
       attorney.
               (4) Harm to third parties arising from the offense: there was
       no known harm to the entities that owned the real estate in question.
       Respondent owns and manages those companies. Most of the
       defendant-tenants in those cases were evicted. However, several of
       the money claims in those cases were dismissed for failure to
       prosecute, upon agreement of the parties, or by the Respondent. In
       cases where a money judgment was obtained, Respondent has not
       collected on any judgments. Respondent will not take further action
       to collect on any such judgment.
               (5) Any other relevant factors: none.
               17. The parties accordingly agree that a civil penalty of
       $2,500 should be imposed and, because no costs have been incurred
       by either party, costs should not be assessed on either party.


(Boldface deleted and italics sic.)
                                                                         So ordered.
       O’CONNOR, C.J., and O’DONNELL, FRENCH, FISCHER, DEWINE, and
DEGENARO, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                                _________________
       Mac Murray & Shuster, L.L.P., and Patrick W. Skilliter; and Jean Desiree
Blankenship, Bar Counsel, for relator.
       Thomas J. Novack, for respondent.
                                _________________




                                          6